PER CURIAM.
Defendant-appellant was indicted by a Dade County Grand Jury for first degree murder.
Upon trial he was found guilty by the jury of murder in the second degree. The court entered judgment of conviction and imposed a sentence of twenty years in the State Penitentiary with credit to be given for time served in the Dade County Jail prior to sentencing (279 days).
Appellant’s first point on appeal is whether the trial judge erred in refusing to permit defendant’s counsel to make an in camera inspection of the grand jury testimony of the witnesses who testified before that body regarding the involved killings.
We have carefully considered appellant’s contentions as to this point and have found them to be without merit. See Minton v. State, 113 So.2d 361 (Fla.1959); Jackman v. State, 140 So.2d 627 (Fla.3d DCA 1962); Soloman v. State, 313 So.2d 119 (Fla.4th DCA 1975).
We have also considered the two other points and have concluded that appellant has failed to demonstrate reversible error.
The judgment and sentence are affirmed.
Affirmed.